By the Court.
The plaintiff by this bill in equity seeks to enjoin the defendant from foreclosing a mortgage on real estate. It is alleged in the bill that the defendant holds two mortgages on the real estate, both of which have been for some time overdue. The ground of relief alleged is that the defendant, having been in possession of the mortgaged premises for a considerable time as mortgagee, has refused, although requested, to give the plaintiff an account of rents and expenditures, and that the plaintiff therefore is unable to negotiate payment of the balance due on the mortgages. The case was referred to a master. By his report it appears that the defendant as mortgagee in possession had rendered to the plaintiff an accounting of all rents and profits received by him and that the plaintiff had never offered to pay to the defendant the amounts due on the mortgages and was unable to make such payment or any substantial part thereof at the time foreclosure proceedings were instituted. Thus it has been found that the allegations upon which the plaintiff founded his cause were not true. The bill was dismissed rightly.

Decree affirmed with costs.